DETAILED ACTION
The application has been made of the record and currently claims 1 – 5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kingsford (US Patent No. 4,871,196) in view of Courtot (U.S. Patent No. 2,687,315).
Claim 1, Kingsford discloses a pipe-fitting device comprising: 
a fitting body (30 in Fig. 1) in which a first end portion is rotatably connected to an outer circumferential surface of a first pipe (20 in Fig. 1), a second end portion surrounds an outer 
a fixing nut (40 in Fig. 1) in which a first end portion of the fixing nut is rotatably connected to an outer circumferential surface of the second end portion of the fitting body (considered as 30 in Fig. 1), and a second end portion of the fixing nut surrounds the outer surface of the second pipe (see Fig. 1);
and a sealing element (considered as the combination of 65 and 68) which is provided inside the fixing nut (40) and presses the second pipe (11 and 12) when the fixing nut is rotated and tightened, but does not teach that when the fixing nut is tightened, that an end portion of a bending portion of the sealing element is moved thereinto the gap causing the bending portion to be bent downward at the bending groove.
		However, Courtot discloses a similar pipe-fitting device that comprises:
a fitting body (see annotated Fig. 4 below) in which a second end portion surrounds an outer surface of a second pipe (considered as the combination of A1 and T in Fig. 4), 
and a gap (considered as 31 in Fig. 4) is formed between the fitting body and the second pipe;
a fixing nut (see annotated Fig. 4) in which a first end portion of the fixing nut is rotatably connected to an outer circumferential surface of the second end portion of the fitting body (see annotated Fig. 4), and 
a second end portion of the fixing nut surrounds the outer surface of the second pipe (see annotated Fig. 4);
a collet (considered as R in Fig. 4) which is provided inside the fixing nut and presses the second pipe when the fixing nut is rotated and tightened, 

a bending portion (see annotated Fig. 4) which is connected to the seating portion and in which a bending groove (see annotated Fig. 4) is formed inside the bending portion, 
an end portion (see annotated Fig. 4) of the bending portion positioned at the gap such that when the fixing nut is tightened, the end portion of the bending portion is moved thereinto the gap causing the bending portion to be bent downward at the bending groove (it appears that the bending portion will be bent downward since the slope of the gap will cause the nose portion to push towards the pipe; see Col. 3, lines 13 – 18 where the pressing portion 34 is pushed towards the pipe causing a sealing effect), 
a pressing portion (considered as 34 in Fig. 4) which protrudes from an inner side of the end portion of the bending portion and presses and seals the second pipe, and 
a protecting portion (considered as 33 in Fig. 4) which protrudes from the end portion of the bending portion (see Fig. 4) and protects the pressing portion.
It would have been obvious to one of ordinary skill in the art before the effective filling date substitute the fixing nut and sealing element of Kingsford for the fixing nut and sealing element (interpreted as a collet) of Courtot since the substituted components and their functions are known in the art and one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

    PNG
    media_image1.png
    499
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    776
    801
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kingsford in view of Courtot '315 as applied to claim 1 above in view of Williams et al. (U.S PGPub No. 2006/0138774 - herein "Williams '774")
Claim 2, Kingsford in view of Courtot ‘315 disclose the pipe-fitting device of claim 1, wherein the pip-fitting device comprises a single inclined “plane surface” (considered as 57 of Kingsford) on the “flare packing” (considered as 55 of Kingsford) to “wedgingly cooperate” with the “flare inclined portion” (considered as 24 of Kingsford) formed on the end of the “first pipe” 
However, Williams ‘774 discloses a "flare packing"  (considered as 312 in Fig. 27) provided between the "first pipe" (considered as 306 in Fig. 27) and the "fitting body" (considered as 300 in Fig. 27) and includes a “double plane surface” (considered as a combination of 320 and 322 in annotated Fig. 27) having different inclination angles to be correspondingly pressed against a flare inclined portion of the “first pipe” according to an angle of the flare inclined portion (see annotated Fig of Fig. 27; and Col. 10, Paragraph 0105, lines 18-22, 24-26, and 31-33).  
It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the pipe-fitting device of Kingsford in view of Courtot ‘315 by replacing the single inclined portion of the “flare packing” with a configuration comprising a double plane surface since Williams ‘774 teaches that the inclines of a double plane surface configuration of the “flare packing” provides the added functionality of facilitating deformation of the “flare packing,” along with collating and hinging the “flare packing” once the surfaces are engaged to the “first pipe” (see Col. 10, Paragraph 0105, lines 26-30).



    PNG
    media_image3.png
    555
    837
    media_image3.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kingsford in view of Courtot ‘315 as applied to claim 1 above in view of Kim et al. (KR 20150073571).
Claim 3, Kingsford in view of Courtot ‘315 disclose the pipe-fitting device of claim 1, wherein the pipe-fitting device comprises a “fixing nut” (see annotated Fig. 4 of Courtot ‘315) and “collet” (see annotated Fig. 4 of Courtot ‘315) but Kingsford in view of Courtot ‘315 does not explicitly disclose the “fixing nut packing” in addition to the “collet.” 
However, Kim discloses a similar pipe fitting device (see annotated Fig. 10 below) wherein the pipe fitting device comprises a “fixing nut packing” (see annotated Fig. 10) placed inside the “fixing nut” (see annotated Fig. 10), pressed against and fixed to the second pipe to prevent movement of 2ATTORNEY'S DOCKET NO.PATENT APPLICATIONBKIM005-US-NPESERIAL NO. 16/175,081the “fixing nut” (see annotated Fig. 10), and 

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Kingsford in view of Courtot ‘315 with the provision of a “fixing nut packing” in addition to the “collet” since Kim discloses that a “fixing nut packing” provides the addition benefit of supporting the “collet” (see paragraph 0082) along with providing sealability between the “fixing nut”, “collet”, and “pipe” (see paragraph 0088). 
In addition, the provision of the “fixing nut packing” provides the benefit of airtightness between the “fixing nut” and the “pipe” which prevents the inflow of foreign substances (see paragraph 0086). 

    PNG
    media_image4.png
    948
    675
    media_image4.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kingsford in view of Courtot ‘315 as applied to claim 1 above in view of Takagi et al. (U.S Patent No. 3,708,186).
Claim 4, Kingsford in view of Courtot ‘315 disclose the pipe-fitting device of claim 1, wherein the protection portion of the “collet” moves into the gap but Kingsford in view of Courtot ‘315 does not explicitly disclose a “fitting body packing” positioned inside the “fitting body” when the collet moves into the gap. 
However, Takagi discloses a similar pipe-fitting device (see annotated Fig. 1 below) which comprises a fixing nut (considered as 12 in Fig. 1), second pipe (considered as 1 in Fig. 1), collet (considered as 4 in Fig. 1), fitting body (considered as 9 in Fig. 1), and fitting body packing (considered as “annular packing” and shown as 8 in Fig. 1) made of rubber material and positioned inside the fitting body, pressed against the second pipe and the protecting portion when the collet moves into the gap (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Kingsford in view of Courtot ‘315 to provide a “fitting body packing” in addition to the “collet” as Takagi has taught that providing a “fitting body packing” in addition to a “collet” provides a fluid-tight seal between the “fitting body,” “collet,” and “second pipe“ (see Col. 3, Lines 32 – 40).


    PNG
    media_image5.png
    832
    713
    media_image5.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kingsford in view of Courtot ‘315 in view of Yoon (U.S PGPub No. 2012/0313367).
Claim 5, Kingsford in view of Courtot ‘315 disclose the pipe-fitting device of claim 1. While Kingsford in view of Courtot ‘315 does not disclose taping adhesive tape to secure “outer circumferential surfaces;” Yoon discloses using “tape” (530 in Fig. 10) to attach onto the outer surface of a circular ring to hold two “semi-circular” parts together. 


Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicants disclosure. Williams et al. (U.S. Patent No. 6,629,708) discloses a similar fitting and multiple embodiments of a collet wherein the collet comprises a protecting, seating, bending, and pressing portion wherein the bending portion comprises a bending groove (see Fig. 14). Gibson (U.S. PGPub No. 20160146383) discloses a similar fitting and a collet wherein the collet comprises a protecting, seating, bending, and pressing portion wherein the bending portion comprises a bending groove (see Fig. 5g). Takagi (U.S. Patent No. 3,708,186) discloses a collet with a bending (considered as B in Fig. 3), pressing (considered as C in Fig. 3), and protecting portion, wherein the bending portion comprises a bending groove in Fig. 3 which is labeled as “prior art.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679